IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


CRAIG GRAY,                               : No. 7 EM 2015
                                          :
                     Petitioner           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA,                             :
                                          :
                     Respondent           :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.